 

Exhibit 10.32 

 

LEASE ASSIGNMENT AND EXTENSION AGREEMENT

 

THIS AGREEMENT, dated this 10th day of October      , 2013, is entered into by
and between Y City Recycling, LLC, an Ohio limited liability company (“Lessee”),
Coll OH RE Holdings, LLC, a Delaware limited liability company (Lessor”), and
Axion International, Inc., a New Jersey corporation (“Axion”).

 

WHEREAS, Lessee entered into a certain Commercial Lease Agreement entitled
“Standard Industrial/Commercial Single-tenant Lease-Net Lease” (the “Original
Lease”) dated May 1 2013, with the Lessor for the property located at 4005 All
American Way, Zanesville, Ohio (“Property”); and

 

WHEREAS, the parties desire to enter into an agreement to assign the Original
Lease to Axion and to extend its term and provide for modifications to the rent.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the parties hereto agree as
follows:

 

1.          ASSIGNMENT. The Lessee hereby transfers, assigns, and conveys its
entire right, title, and interest in the Original Lease to Axion. The Lessor
hereby consents to the transfer as made herein. A fully executed copy of the
Original Lease shall be attached hereto as Exhibit A.

 

2.          ASSUMPTION. Axion, hereby agrees to pay rent and abide by and
perform the covenants and agreements to be performed by Lessee under and
pursuant to the terms and provisions of the Original Lease and otherwise agrees
to be bound by to perform and discharge all of the duties and obligations of the
Lessee under the Original Lease.

 

3.          TERM; EXTENSION. The term of the Original Lease was five (5) years
from the date thereof and the parties wish to extend the term of the Original
Lease for an additional period of five (5) years beginning on May 1, 2018 and
extending to April 30, 2023. Axion shall have the option upon expiration of the
original extended term to extend the term for an additional five (5) years upon
the same terms and conditions but subject to a rent adjustment as set forth
herein.

 

4.          RENT. Axion shall pay rent equal to the rent reserved in the
Original Lease during the Original Lease term. Thereafter, the rent payable by
Axion shall be the original rent reserved plus an additional amount equal to the
percentage increase in the Consumer Price Index (All Cities) as periodically
published by the U.S. Bureau of Labor Statistics from the month preceding the
date of this Assignment to the month immediately preceding the beginning of the
extended term of the Original Lease hereunder. In the event Axion opts to extend
the term for an additional five (5) years as provided herein, the rent payable
by Axion shall be increased by an amount equal the percentage increase in the
CPI from the month prior to the expiration of the extended term to the month
prior to the first month of the option term.

 

5.          ORIGINAL LEASE. It is understood and agreed between the parties
hereto that the Original Lease, except as modified herein, shall continue in
full force and effect and Axion agrees not to do or omit to do anything which
will constitute a default under the Original Lease.

 

 

 

 

6.          USE OF PROPERTY. The Property shall be used and occupied consistent
with the use under the Original Lease. Axion shall not commit, or suffer to be
committed, any waste on the Property.

 

7.          COVENANTS OF LESSOR. Lessor hereby covenants and agrees that the
Original Lease is in good standing and that there has been no default thereunder
and the Lessee has the right to make this Assignment of the Original Lease.
Lessor will continue to be bound by and perform any obligations imposed upon
Lessor thereunder. The Lessor agrees to indemnify and hold Axion harmless from
and against any harm done to the Property prior to Axion becoming a lessee of
the Property.

 

8.          COVENANTS OF LESSEE. The Lessee hereby covenants and agrees that it
is in good standing under the Lease, has not defaulted in any way, and has not
created any waste or hazard on the Property. The Lessee agrees to indemnify and
hold Axion harmless from and against any harm done to the Property prior to
Axion becoming a lessee of the Property.

 

9.          ATTORNMENT. In the event the Lessor sells, transfers, conveys,
assigns or delivers the Property to any third party during the term hereof, the
Axion hereby acknowledges and agrees to continue to abide by the terms and
conditions contained herein, save for substitution of a new owner/landlord.

 

10.         GOVERNING LAW. This Assignment and Extension Agreement shall be
deemed to have been made and entered into in the State of Ohio and shall be
governed and construed in accordance with the laws of the State of Ohio.

 

11.         ENTIRE AGREEMENT. This Assignment and Extension Agreement contains
the entire agreement and understanding of the parties and supersedes any prior
understanding or agreement with respect to the subject matter hereof and there
are no agreements, understandings, oral or written, between the parties or some
of them relating to the subject matter of this Assignment and Extension
Agreement that are not fully set forth herein.

 

12.         PRIOR MORTGAGE. The parties understand and agree that the Property
is subject to a prior mortgage in favor of LMT Finance, LLC, dated May 31, 2012.
The Lessor shall remain bound to the term and conditions thereof and shall do
and perform all acts and things necessary to maintain the mortgage, including
the timely payment of the underlying obligation secured by the mortgage.

 

2

 

 

    Y City Recycling, LLC       [ex10-32_tsig.jpg]   By: /s/ Brian Coll Witness
  Printed: Brian Coll     Title: President       Witness         Coll OH RE
Holdings, LLC       [ex10-32_tsig.jpg]   By: /s/ Brian Coll Witness   Printed:
Brian Coll     Title: President Witness         Axion International, Inc.      
[ex10-32_tsig.jpg]   By: /s/ Steven L. Silverman Witness   Printed: Steven L.
Silverman     Title: President & CEO Witness    

 

3

 